El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 26 de agosto de 1924 la Corte de Distrito del Primer Distrito de San Juan dictó sentencia en este caso conde-nando al demandado a pagar al demandante ochocientos dólares valor de cierta casa y los alquileres de la misma desde el 7 de agosto basta el 21 de diciembre de 1922, fecha de la interposición de la demanda, a razón de treinta y cua-tro dólares mensuales, más las costas.
Ambas partes apelaron. La demandada pide que se re-voque la sentencia y se desestime la demanda. La deman-dante que se adicione concediéndole además los alquileres desde el 21 de diciembre de 1922 hasta el día en que se pa-gue el valor de la casa.
Examinaremos y decidiremos primero el recurso del de-mandado. Se basa en cinco errores que se señalan así:
*7561. Erró la corte sentenciadora al declarar probado que no existe sentencia en el caso de desahucio seguido por el demandado Matanzo contra el demandante Hernández.
2. Erró la corte sentenciadora al declarar probado que el marshal de la corte municipal donde se tramitó el dicho pleito de desahucio no recibió mandamiento alguno para la ejecución de la sentencia dictada en el mismo.
3. Erró la corte sentenciadora al declarar que el deman-dante tiene derecho a ser indemnizado por el demandado del valor de la casa de que se trata y de sus rentas.
4. Erró la corte sentenciadora al fijar el valor de la casa en cuestión, y
5. Erró la corte sentenciadora al condenar al demandado a indemnizar el valor de toda la casa.
Según demuestran las pruebas en la Corte Municipal de San Juan, Sección Primera, se presentó por el Doctor Francisco Matanzo contra José Hernández una demanda de desahucio pidiendo “el inmediato desalojo al demandado de la finca de la propiedad del demandante.” Se alega en'ella que el demandante es dueño de cierta finca de la que dió en arrendamiento al demandado un solar, — que se describe solamente diciendo que colinda por todos sus lados con la finca del demandante,— por el canon mensual de dos dólares y cincuenta centavos que el demandado no pagó. En la demanda no se habla de casa alguna.
Se emplazó al demandado. Se celebró el juicio y se prac-ticó el siguiente registro en el libro de sentencias:
Tomo No. 2, página 100, Julio ele .1922, dice así: Francisco Ma-tanzo vs. José Hernández, No.-•. — Sentbnoia.—La Corte declara con lugar la demanda y en su consecuencia condena al demandado a desalojar.”
Según la opinión que del caso hemos formado, no es ne-cesario decidir si lo que antecede constituye una sentencia. Aceptando, a los fines de la opinión, que se siguió el proce-dimiento de desahucio y que se dictó sentencia contra el de-*757mandado, opinamos que no pudo ejecutarse en la forma en que lo fué.
Entre las pruebas presentadas por el demandado está la moción del demandante en el pleito de desahucio solicitando que se librara mandamiento de ejecución, y el mandamiento mismo con su diligenciado al pie.
En lo pertinente el mandamiento y en su totalidad el diligenciado, dicen:
“Por Cuanto el día 6 de julio de 1922 Franéisco Matanzo, como demandante, obtuvo una sentencia a su favor en esta Corte, contra José Hernández, como demandado, por la cual se ordena que usted recobre la posesión de la finca siguiente:
“Porción de terreno radicado en la Sección Norte del barrio de Santuree, compuesto de cinco cuerdas 55 céntimos, apercibido de lanzamiento el demandado si dentro de 15 días no lo desaloja a favor del demandante, con las costas al demandado.
“PoR Cuanto, el legajo de la sentencia en dicho pleito ha sido archivado en la oficina del Secretario y ese fallo fué registrado en el libro correspondiente, en la fecha mencionada:
“Por tanto, usted, el Márshal antes citado, es requerido por medio del presente para que proceda a la ejecución de dicha senten-cia, devolviendo esta orden debidamente diligenciada.”
DILIGrENCIAMIENTO DEL MÁRSHAL.
“Yo, Ramón Zeno Córdova, Márshal de la Corte Municipal de San Juan, Sec. H,
“Certifico: Que recibí la presente orden de lanzamiento el día 28 de julio de 1922, y la cual fué debidamente cumplimentada el día 7 de agosto de 1922.
“Con esta misma fecha la devuelvo al Sr. Secretario de esta Corte Municipal de San Juan, Sec. H — San Juan, P. R., Agosto 7, de 1922. — (Fdo.) Ramón Zeno Córdova. — Márshal, Corte Municipal Sec. 1* ”
En la sentencia no se expresa el término en que el lanza-miento debía verificarse, dejando así de cumplirse con lo dispuesto en la sección 16 de la ley de desahucio que prescribe que “la sentencia que declare con lugar la demanda de desahucio ordenará el lanzamiento del demandado dentro *758de los términos siguientes, contados desde que dicha senten-cia quede firme: Quince días, si se tratare de una casa des-tinada a habitación o vivienda de familia, veinte días en todos los demás casos.”
En el mandamiento se fija el término de quince días. Del diligenciado aparece que fué ejecutada a los diez días de recibido el mandamiento. \ Cómo ? El márshal se limita en el diligenciado a decir que el 7 de agosto de 1922 cumplió debidamente ,1a orden recibida el 28 de julio anterior. El propio márshal declarando en el juicio aseguró que allá por el mes de agosto-de 1922 recibió una orden para el desalojo de una casa y para darle posesión de ella al Dr. Matanzo.; que estuvo en la casa; que dió ocho o diez días para desa-lojarla; que volvió y dió una prórroga, tardando en diligen-ciar la orden de veinte a veinte y cinco días. Y a la pre-gunta “¿Quién destruyó la casa?” contestó: “Mandé a mi auxiliar.” Y el auxiliar, Julio Torres, declaró “que sus gestiones fueron para la destrucción de una parte de la casa en virtud de orden del márshal. Al día siguiente cuando fui a la corte el márshal me preguntó' si la había destruido y le dije que sí. Nunca se vió con Hernán-dez. Sólo estuvo en la casa el día que la destruyó.”
Sin referirnos a las declaraciones de los testigos de la parte demandante que pudieran parecer exaj eradas, por los propios testimonios de los funcionarios de la corte municipal se llega a la conclusión expuesta. La propiedad del de-mandante, demandado en el pleito de desahucio, fué des-truida ilegalmente.
Se pidió el desalojo del demandado; la sentencia lo de-cretó. La ley marca el camino que debe seguirse. En nin-guna parte de ella se habla de destrucción. Aun cuando pudiera comprenderse una casa en el primer apartado de la sección 18 de la Ley de Desahucio, no se cumplió con la ley. Se cometió una arbitrariedad manifiesta.
En el caso Peña & Balbás v. Toro, Márshal, 34 D.P.R. 137, se resolvió que “En cumplimiento de un mandamiento *759de desahucio el márshal debe desalojar al demandado en sn persona, muebles y enseres, pero en cnanto a bienes el lan-zamiento sólo comprende la propiedad personal del deman-dado pero no la adherida al snelo, labores, plantíos o cual-quiera otra cosa que no se pueda separar de la finca.”
Los errores tres y cuatro pueden estudiarse conjuntamente. El 4 se discute muy brevemente. El tres se argumenta así:
“1. Porque en el contrato de arrendamiento celebrado entre José Hernández y el Dr. Matanzo, aquél se obligó a desocupar y dejar a la libre disposición del Dr. Matanzo el solar que ocupado por su casa y propiedad del Sr. Matanzo; por consiguiente no tiene derecho a que se le indemnize cantidad alguna; toda vez que él se obligó a desocupar dicho solar cuando lo requiriese para ello el Dr. Matanzo.
“2. Porque José Hernández no fabricó en el terreno del Dr. Matanzo de buena fe sino que se introdujo en dicho terreno sin el consentimiento del Dr. Matanzo, y cuando éste le requirió para que levantara la casa que ya había construido, fué que se avino a cele-brar el contrato de arrendamiento con el Dr. Matanzo, por consi-guiente José Hernández, no puede ampararse en los preceptos de los artículos 370, 455 y 456 del Código Civil Vigente y
“3. Porque cuando el Márshal de la Corte Municipal de San Juan le requirió para que levantara la casa que tenía construida sobre el solar del Dr. Matanzo dicho José Hernández no le requirió para que hiciese una tasación o avalúo de la parte de casa que iba a destruir el Márshal de acuerdo con el mandamiento de ejecución de sentencia expedida por la Corte Municipal de San Juan, según lo preceptuado en la Sección 18 de la ley de desahucio que dice como sigue:
" 'No será un obstáculo para el lanzamiento el que el colono o inquilino reclame como suyos labores, plantíos o cualquiera otra cosa que no se pueda separar de la finca.
“ ‘En este caso el Márshal procederá al inmediato lanzamiento, sin prórroga alguna, y una vez efectuado éste a instancia del inte-resado procederá a la práctica de un avalúo a costa del reclamante, previa designación de un perito nombrado por los interesados, de común acuerdo, y en caso de discordia de tres peritos designados uno por cada parte y el tercero por el Marshal. Practicado el jus-tiprecio y recibido por el Márshal el resultado del mismo por es-*760crito que firmarán los peritos, los interesados y diebo funcionario, lo'devolverán a la Corte con la orden de ejecución; quedando al demandado libre el ejercicio de su acción para reclamar ante el Tribunal competente el importe de la cantidad en que se aprecie lo que creyese corresponderle
“No habiéndose acogido el demandante al precepto legal antes transcrito entendemos que renunció su derecho, si alguno tenía, para reclamar el importe de la parte de casa que se le destruyó y que estaba edificada dentro del solar del Dr. Francisco Matanzo. No teniendo derecho a ser indemnizado del valor de la parte de la casa destruida no tiene por consiguiente derecho alguno a cobrar las rentas que pudiera producir dicha casa.
“De que no se- probó en el acto del juicio que durante el tiempo transcurrido desde la fecha en que se destruyó la casa hasta el 21 de diciembre de 1922 la referida casa estuviera alquilada.”
liemos transcrito textualmente todo el argumento de la parte apelante a fin de resolver la cuestión de su responsa-bilidad tal como él mismo la plantea.
Las pruebas demuestran que Hernández edificó su casa en tierras que creyó que pertenecían a Teresa Soriano con-viniendo en pagar y pagando a dicha Teresa Soriano cierta suma mensual por alquiler de la tierra; que luego fué ad-vertido por el propio Dr. Matanzo de que la casa quedaba parte en tierras de la Soriano y parte en tierras de Matanzo y convino con éste en pagarle cierto alquiler mensual que no pagó y en dejar a su libre disposición el solar cuando se lo indicara el doctor. Admitiendo que todo eso es cierto ¿está justificada la destrucción de la casa en el pleito de desahucio? En modo alguno. Vivimos bajo el amparo de leyes interpretadas, cuando surge un conflicto, por los tribunales, y aquí la única cuestión que se sometió por Ma-tanzo, al surgir el conflicto entre él y Hernández, a la Corte Municipal, fué la del desahucio de Hernández de un solar que ni siquiera se describió debidamente. No se puede des-truir la propiedad de una persona en la forma drástica que se empleó en este caso sin asumir la responsabilidad consi-guiente. La corte municipal jamás decretó tal destrucción.
*761El valor de la casa fijado en la sentencia está sostenido por la prueba. La única cuestión dudosa para nosotros es la del valor del producto. La casa era de madera. Estaba dividida en tres departamentos cada mío de tres habitacio-nes. El testigo Nicolás Torres declaró que tenía alquilada una habitación en uno de los departamentos pagando cinco dólares al mes, constándole que el resto de la casa estaba alquilado cuando “la tumbaron”. Hernández, el deman-dante declaró que la casa le producía veinte y cuatro dóla-res mensuales viviendo además él en una parte de la misma. Esas declaraciones fueron creídas por la corte que fijó el producto en treinta y cuatro dólares al mes asignando así a la parte ocupada por Hernández diez. Hernández dice que vivía en la parte de atrás de la casa y no fija lo que valdría el alquiler. Sólo encontramos base clara y segura para veinte y cuatro dólares, y siendo ello así, la sentencia debe modificarse en tal sentido.
El quinto y último error carece de fundamento sólido. Si bien se destruyó por el márshal sólo una parte de la casa, la prueba demuestra que la otra parte quedó inservi-ble. El Juez sentenciador practicó una inspección, ocular y no hay motivos bastantes para concluir que el juicio que formara en relación con el resto de la prueba sobre este extremo sea erróneo.
Procederemos ahora al estudio y resolución del recurso interpuesto por el demandante. El único error que señala, lo razona, en su alegato, así:
“La sentencia condena a los demandados a satisfacer al deman-dante la cantidad de $800.00 como valor de la casa y la cantidad de $34.00 mensuales desde el 7 de agosto de Í922 basta el 21 de diciembre del mismo año, o sea la fecha de la interposición de la de-manda, como indemnización de los alquileres de dicha casa deja-dos de percibir.
“El demandante solicitaba no solamente el valor de la casa, si que también sus alquileres desde el 7 de agosto de 1922 hasta el día en .que se pagara el valor de la casa.
*762“Es indudable que la obligación de pago de los alquileres abarca todo el período de tiempo comprendido desde la privación del in-mueble que los produce hasta la devolución del mismo, según así lo determina la ley y lo establece la jurisprudencia consistente de esté Honorable Tribunal.
“Por consiguiente, si no puede devolverse el inmueble y en lugax* del mismo ha de pagarse su valor, aquellos alquileres han de satis-facerse desde el día en que se privó al reclamante de la posesión 'del inmueble hasta el día en que se le pague el valor de éste, pues ese pago sustituye a la devolución del inmueble.
“Por consiguiente, la sentencia debe ser admitida en el sentido de imponerse el pago de los $34.00 mensuales no hasta la fecha de la interposición de la demanda, sino hasta el día en que tenga lu-gar el pago de los $800.00, valor del inmueble.”
Como puede verse la parte apelada no cita de modo con-creto ningún precepto de ley ni jurisprudencia alguna en apoyo de su criterio. La parte apelada nada contestó. No constan los fundamentos de la corte sentenciadora explica-tivos de por qué sólo concedió los alquileres hasta la’ fecha en que se interpuso la demanda. Con situaciones como ésta se confronta con demasiada frecuencia este Tribunal y ello se opone al rápido despacho de los asuntos. Los abogados de ambas partes deben citar concretamente la ley y la ju-risprudencia aplicables.
El artículo 1073 del Código Civil revisado, dice:
“La indemnización de daños y perjuicios comprende, no sólo el valor de la pérdida que haya sufrido, sino también el de la ganan-cia que haya dejado de obtener el acreedor, salvo las disposiciones contenidas en los artículos siguientes.”
Y esta Corte Suprema en el caso de Muriente v. Terrasa et al., 22 D.P.R. 738, 739, aplicando el artículo citado, esta-bleció la siguiente doctrina:
“Conforme al artículo 1073 del Código Civil, la indemnización de daños y perjuicios comprende no sólo el valor de la pérdida que haya sufrido, sino también el de la ganancia que haya dejado de obtener el acreedor; pudiendo tomarse como base para calcular la ganancia dejada de obtener, la obtenida anteriormente en un pe-ríodo de tiempo igual, bajo idénticas circunstancias.”
*763El art. 1073 del Código Civil revisado es igual al 1106 del Código Civil antiguo y parece conveniente transcribir los siguientes comentarios de Manresa:
“Consignados en los artículos precedentes el fundamento y orí-genes de la indemnización, se ocupa el Código en éstos de precisar en lo que aquélla consiste, determinando luego su alcance según .los casos.
“De conformidad con la más evidente justicia y con el sentido del derecho antiguo español y extranjero, declara el primero de es-tos artículos que la indemnización comprende dos orígenes de per-juicios, las dos formas de daños que pueden causarse: privando a alguien de lo que ya tenía, o impidiéndole aprovecharse de lo que le hubiera correspondido; definición ya antigua, que coincide con la escolástica del daño emergente y lucro cesante, y que encuentra su base en la doctrina de Paulo, tan sencilla como claramente ex-puesta en las palabras mihi abest quantumque lucrari polui.
“Eñ ambos casos, la realidad del perjuicio y la justicia de la reparación tiene igual evidencia; mas con todo, y cuando se llega a la eficacia práctica del derecho a la indemnización, la distinción indicada, que pudiera parecer sutileza teórica, tiene una importan-cia innegable, porque traduciéndose en una muy diferente dificul-tad de apreciación y prueba, y relacionado esto con lo ya expre-sado, desconfiándose por los tribunales de toda reclamación de da-ños y perjuicios, hace que el éxito de ésta sea aún más improbable tratándose de los que se suponen causados bajo la segunda de tales formas, o sea privando a alguno de la utilidad que debió obtener.
“Y se comprende fácilmente que así suceda, porque al fin la pérdida sufrida deja siempre algún rastro que acredite la comisión del agravio, y por lo mismo que se trata de una cosa que llegó a existir, cabe determinar en qué consistiera; mientras que en la otra hipótesis, cuando se reclaman ganancias que no se llegaron a obtener, aun cuando haya el mismo fundamento de justicia, aun cuando pueda ser más grande el perjuicio sufrido, hay en éste una fatal concurrencia de los caracteres de futuro, contingente, variable, y, sobre todo, .discutible, que contrastan de modo notable con aque-llas relativas a seguridad de prueba y facilidad de apreciación.
“La evidente generalidad de estos artículos, aplicables a toda clase de obligaciones y en relación con los preceptos especiales de cada uno de éstos, según se ha reconocido, v. gr., para el arrenda-miento ('Sentencia del Supremo de 12 de febrero de 1896), y su am-*764plitud de expresión, siquiera se contengan restricciones en el 1107 hacen y harán que sean continuamente invocados; pero no logran que dejen de ser restrictivamente interpretados por los tribunales, cuyo criterio, como ya indicamos al comentar otro artículo, tam-bién amplio y concordante con éstos, el 1101, no deja de ser fundada.
"Como ya entonces expusimos, la jurisprudencia ha continuado después del Código, según era lógico, puesto que éste no supone va-riación de doctrina, formulando la suya, cuyas bases principales son la necesidad de una prueba robusta, la declaración lógica de que incumbe tal prueba a quien reclame la indemnización, y la fir-mación también lógica de que la apreciación de aquélla corresponde, como en general sucede, a la sala sentenciadora, con la consiguiente dificultad para la admisión del recurso en que tal apreciación se impone.
"Esas declaraciones, cuya extraordinaria importancia, traspa-sando el orden procesal, llega a la eficacia de estos preceptos sus-tantivos, se formulan con repetición en casi todas las resoluciones que de indemnización se ocupan, siendo de notar que precisamente en los artículos que comentamos busca la jurisprudencia el apoyo legal necesario para su criterio de exigencia en cuanto a prueba; y así, en la sentencia de 12 de febrero de 1896, después de invocar estos artículos y expresar su conformidad, dice, ocupándose de los daños y perjuicios a que se refieren: ‘daños y perjuicios por tal modo circunscritos, y ganancias frustradas, que deben, por lo tanto, justificarse derechamente por los medios probatorios que la ley au-toriza. ’
"Conocido el criterio de los tribunales, especialmente el del Supremo, lo que pudiera llamarse ‘prudencia, forense’ aconseja, a más de luchar con el apasionamiento del litigante, llevando la modera-ción posible a las reclamaciones de daños y perjuicios, poner un ex-quisito cuidado en la prueba de los mismos; y también, por lo que toca a su cuantía, preferir dejarla al resultado de aquélla más bien que- determinar una cantidad fija en la demanda, que puede con-ducir, por cualquier deficiencia de los medios probatorios, a la ab-solución del demandado.” 8 Manresa. Comentarios al Código Civil, páginas 97, 98 y 99.
¿Existe aquí la prueba robusta, la base firme, que la ju-risprudencia exije?
Al resolver el recurso interpuesto por el demandado dijimos que tal prueba y tal base existían en cuanto a la suma *765de veinte y cuatro dólares mensuales. La cuestión ahora es resolver si la ganancia dejada de obtener sólo llega a la fecha en que se interpuso la demanda, como decidió la corte sentenciadora, o se extiende a aquélla en que el deudor sa-tisfaga al acreedor el precio de la casa.
Creemos que existe la misma razón para el segundo pe-ríodo que para el primero. Tal como fué planteado y acep-tado el debate se ha considerado al demandado responsa-ble de la destrucción de la casa. La casa no puede devol-verse y en sustitución de ella se ha ordenado la devolución de su valor, ochocientos dólares. Si la casa hubiera perma-necido como estaba antes de su destrucción, lo lógico es que hubiera continuado produciendo igual renta. Hasta que el demandante reciba el valor de la casa, la ganancia dejada de obtener es los alquileres que hubiera percibido. •
No se ha levantado la cuestión de los gastos. A este res-pecto quizá sea-oportuno recordar que el demandante habi-taba una parte de la casa y que tal beneficio fué eliminado —por impreciso — por nosotros. Una cosa podría compen-sar la otra y así la suma de veinte y cuatro dólares resulta equitativa.
A virtud de todo lo expuesto debe modificarse la senten-cia apelada eliminando de ella lo que sigue: “hasta el 21 de diciembre, 1922, fecha de la interposición de la demanda, a razón de $34.00 mensuales” y sustituyéndole por lo que sigue: “hasta el día en que se satisfaga esta sentencia, a ra-zón de $24.00 mensuales.” Y así modificada, confirmarse.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.